Determination unanimously confirmed and petition dismissed, without costs. Motion to strike *759appendix from respondents’ brief denied. Memorandum: In this proceeding transferred to our court (CPLR 7804, subd [g]) petitioner seeks review of a determination of the Town of Gates after a hearing finding him guilty of the first of two charges against him and imposing the penalty of dismissal from his position of police officer of the Town of Gates. We find substantial evidence in the record to support a determination of guilty of charge one (see 300 Gramatan Ave Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Given the nature of the charges and petitioner’s history of similar infractions, we reject his argument that the charges against him were vague. In arriving at a sanction the board properly considered petitioner’s previous record (see Matter of Gibides v Powers, 45 NY2d 994; Matter of Bal v Murphy, 43 NY2d 762); in view of that record the sanction was not “so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., supra, p 237). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Pine, J.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Schnepp, JJ.